COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Zurich American Insurance Company, in its capacity as issuer
                           of Policy No. GLO 9264204-03, and Ironshore Specialty Insurance
                           Company v. Certain Underwriters Subscribing to OEE Policy NRG
                           475535-9-02, Certain Underwriters Subscribing to Energy Package
                           Policy B1263EG0062313 and Certain Underwriters Subscribing to
                           Energy Package Policy B1263EG0062314

Appellate case number:     01-19-00184-CV

Trial court case number: 2016-02663

Trial court:               234th District Court of Harris County

       Ironshore Specialty Insurance Company has filed an unopposed motion to realign itself as
an appellant in this appeal. The motion is GRANTED. The Clerk of this Court is directed to list
Ironshore as an appellant rather than an appellee. The style of the case shall be as follows: “Zurich
American Insurance Company, in its capacity as issuer of Policy No. GLO 9264204-03, and
Ironshore Specialty Insurance Co. v. Certain Underwriters Subscribing to OEE Policy NRG
475535-9-02, Certain Underwriters Subscribing to Energy Package Policy B1263EG0062313 and
Certain Underwriters Subscribing to Energy Package Policy B1263EG0062314.”
       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman_________
                                Acting individually


Date: __April 16, 2019____